NOTE: This order is nonprecedential.

  mlnfteb ~tate5 QCourt of ~eaI5
       for tbe jfebernI QCfrmft

  FRED E. EVANS, NANCY A. EVANS, RANDY W.
FROEBE, DEBRA J. FROEBE, GENEVA GRUBBS,
   NORMA LOU HALL, SHIRLEY HENDRICKS,
  DAVID HOUSER, GAIL HOUSER, PATRICK J.
    O'BRYAN, TRUSTEE OF THE PATRICK J.
 O'BRYAN REVOCABLE LIVING TRUST UNDER
 AGREEMENT DATED 91712001, LESTER ROARK,
DONALD LEE ROPER, II, AND B. LORENE SOPER,
                 Plaintiffs-Appellants,

                           v.
                  UNITED STATES,
                  Defendant-Appellee.


                      2010·1303


   Appeal from the United States District Court for the
District of Kansas in case no. 09-CV-2096, Chief Judge
Kathryn H. Vratil.



 EDWARD L. BRIGHT, II, CLARENCE FORKNER,
 HOMER E. HAMILTON, DEBBIE M. HAMILTON,
RICKY D. RUSSELL, BRADY J. STUART, AND ROSE
                M. STUART,
EVANSv. US                                               2

                  Plaintiffs-Appellants,

                           AND

               EARLEEN FAUVERGUE,
                     Plaintiff,

                            v.
                   UNITED STATES,
                   Defendant-Appellee.


                        2010-1385


   Appeal from the United States District Court for the
Western District of Missouri 10 case no. 09-CV-5014,
Judge Richard E. Dorr.


                      ON MOTION


                       ORDER

     Fred E. Evans, et al. move for an extension of time to
file their reply brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:

     The motion is granted to the extent that Evans, et
al.'s reply brief is due January 17, 2012.
3                                             EVANSv.   us
                                FOR THE COURT


      DEC 21 2011               lsI Jan Horbaly
         Date                   Jan Horbaly
                                Clerk
cc: Mark F. Hearne, II, Esq
    Katherine J. Barton, Esq.                   FILED
                                      U.s. COURT OF API>EALS rOR
                                         THE FEDERAL CIRCUIT
s21
                                            DEC 21 2011
                                              JAN HOR8AI.Y
                                                 ClERK